16 F.3d 408NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
James E. CLIFTON, Petitioner Appellant,v.UNITED STATES PAROLE COMMISSION, Respondent Appellee.
No. 93-6192.
United States Court of Appeals, Fourth Circuit.
Aug. 31, 1993.Jan. 25, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-92-981-AM)
James E. Clifton, Appellant Pro Se.
Constance Harriet Frogale, Rachel Celia Ballow, Office of the U.S. Atty., Alexandria, Virginia, for Appellee.
E.D.Va.
Affirmed.
Before HALL, NIEMEYER, and WILLIAMS, Circuit Judges.

PER CURIAM

1
James E. Clifton appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2241 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.*  Accordingly, we affirm on the reasoning of the district court.  Clifton v. United States Parole Comm'n, No. CA-92-981-AM (E.D. Va.  Feb. 9, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The district court's failure to give Clifton the notice required by  Roseboro v. Garrison, 528 F.2d 309 (4th Cir.1975), was harmless error.  We conclude that the judgment was not substantially influenced by the error.   United States v. Nyman, 649 F.2d 208, 212 (4th Cir.1980)